Citation Nr: 0947923	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  06-20 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

 Entitlement to service connection for low back disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from July 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in January 2006.  
Although the notice refers to a later December 2005 rating 
decision, as it was received within a year of the February 
2005 rating decision the Board finds that the notice of 
disagreement is appealing the original denial of entitlement 
to service connection dated February 2005.  A statement of 
the case was issued in April 2006 and a substantive appeal 
was received in May 2006.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he has current low back disability 
related to an inservice injury in May 1944 when he was struck 
by a wave and washed along the deck of his ship.  Service 
treatment records do document treatment for certain injuries 
related to the May 1944 incident.  Under the circumstances, 
the Board finds that a VA examination and opinion are 
necessary to fully assist the Veteran with his claim.   

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a 
VA spine examination.  It is imperative 
that the claims file be made available to 
the examiner for review in connection 
with the examination.  Any medically 
indicated special tests, such as x-rays, 
should be conducted.  All current 
disorders of the low back should be 
clearly reported.  

As to any current low back disability, 
the examiner should offer an opinion as 
to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that such low back 
disability is causally related to 
service, to specifically include the 
documented May 1944 injury.  A rationale 
should be furnished for any opinions 
offered.  

2.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection for low 
back disability is warranted.  The 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

